In a coram nobis proceeding, defendant appeals (1) from .an order of the Supreme Court, Kings County, dated October 5, 1970, and (2) as limited by his brief, from so much of a further order of the same court, entered January 25, 1971, as, on reargument, adhered to the original decision. Order entered January 25, 1971 affirmed insofar as appealed from. No opinion. Appeal from order dated October 5, 1970 dismissed as academic. That order was superseded by the order entered January 25, 1971. Hopkins, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.